Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (United States Patent Application Publication US 2016/0349831), hereinafter Lim, in view of DeVries et al. (United States Patent Application Publication US 2015/0082255), hereinafter DeVries and further in view of SONE (United States Patent Application Publication US 2002/0060700), hereinafter SONE.

1, Regarding claim 1, Lim teaches an electronic device comprising: a housing; (“Electronic device” 100, As shown in Fig. 2A and 2B, the electronic device comprises a housing, which is the body of the phone.) a display disposed in the housing, (“display” 130 in Fig. 1. As shown in Fig. 2A and 2B, the display is disposed in one side of the phone.) wherein at least a part of the display is exposed through one surface of the housing; (“display” 130 Fig. 2A and 2B. As shown in Fig. 2A and 2B, the display shows messages to the user, which is interpreted as one side of the display is exposed.) a power management circuit disposed inside the housing; (“power management module” 120 in Fig. 1. The electronic device includes a power management module, which is interpreted as power management circuit disposed inside the housing.) and a processor disposed inside the housing (“processor” 170 in Fig. 1) and operably connected to the display (Fig. 1 arrow between “processor” 170 and “display” 130 indicates the communication between the processor and the display, which is interpreted as a processor operably connected to the display.) and the power management circuit, (Fig. 1 arrow between “processor” 170 and “power management module” 120. ) wherein the processor is configured to: control the display to operate based on a first designated scheme in a first designated state; ([0053] “if the processor 170 enters the awaking mode, the processor 170 can allow the display 130 to display an object to inform the entry of the awaking mode.” When the processor enters the awaking mode for the normal state of the electronic device, which is interpreted as a first designated state, the processor display the information of the entry of the awaking mode, as shown in Fig. 2B, which is interpreted as control the display to operate based on a first designated scheme.) control the display to operate based on a second designated scheme corresponding to a second designated state when an occurrence of a first event for switching from the first designated state to the second designated state is confirmed; ([0046] “if there is no input of an instruction from a user for a specific time, the processor 170 can enter the sleep mode. For another example, the processor 170 can enter the sleep mode if there is an input of a sleep-mode entry instruction from a user.” [0047] “the processor 170 can enter the sleep mode if the first low-voltage interrupt is received from the power management module 120.” [0051] “if the first low voltage interrupt is received from the power management module 120, the processor 170 can control the display 130 to display an object to inform entry of the sleep mode.” The first event switches a state of the electronic device from the first designated state to the second designated state. The first event is interpreted as no input of an instruction from a user for a specific time, an input of a sleep-mode entry instruction from a user, or the first low-voltage interrupt, which changes a state of the processor to enter the sleep mode from the normal mode, which is interpreted as switching the first designated state to the second designated state. Then, a second designated scheme is displayed. As switching to the second designated state or entering to the sleep mode, as shown in Fig. 2A, the information of entering the sleep mode is displayed on the display, which is interpreted as the second designated scheme.) and after switching to the second designated state, control the power management circuit to receive a voltage lower than a voltage applied to the processor in the first designated state, ([0033] “if a voltage of the battery is lower than or equal to a first voltage ( e.g., 3.5 V), the power management module 120 can generate a first low-voltage interrupt. The first voltage, for example, can be set to the least voltage for stably driving the electronic device 100.” [0046] “if there is no input of an instruction from a user for a specific time, the processor 170 can enter the sleep mode. For another example, the processor 170 can enter the sleep mode if there is an input of a sleep-mode entry instruction from a user.” As entering the sleep mode or switching to the second designated state due to no input of an instruction from a user for a specific time or a sleep-mode entry instruction from a user, the least voltage for stably driving the electronic device, which is in the sleep mode by setting some of components to be in low power mode, is set. Furthermore, the sleep mode requires the lower voltage than the normal state, which is interpreted as a voltage lower than a voltage applied to the processor in the first designated state. Thus, after the switching to the sleep mode or the second designated state, the lower voltage than the voltage applied to the processor in the first designated state, is applied to the processor.) wherein the electronic device continues to perform certain operations using the first voltage. ([0046] “if a user's manipulation (e.g., touch manipulation or hardware key manipulation) is received in the sleep mode or if an interrupt is received (e.g., by message or call) from an application which is on execution in the background, the processor 170 can enter the awaking mode to perform its corresponding operation.” Certain operations using the first voltage are interpreted as application on execution in the background and detection of a user’s manipulation in the sleep mode. In order for the electronic device to be switched from the sleep mode to the awaking mode, the electronic device continues to perform detection of a user’s manipulation and execute applications in the background such as message and call.)
However, Lim does not teach wherein the display is configured to: display at least one a plurality of objects in the second designated state, wherein the plurality of objects corresponds to a plurality of specified applications respectively, and change and display a display state of the at least one a first object among the plurality of objects when information indicating confirmation of an occurrence of a second eventPATENT with respect to the electronic device first object is acquired from the processor.
DeVries teaches wherein the display is configured to: display at least one a plurality of objects in the second designated state, (Fig. 4B 404, 406, 408, [0055] “an icon 404 that can constitute a hit area that can be touched by a user during operation in the breathing mode (e.g., at the step 334 of FIG. 3), additional icons 406 that may optionally constitute an additional hit area (or areas), and a time display 408.” In a breathing mode or an intermediate mode, which is lower power state compared to the normal operation mode or fully awake mode as discussed in [0040], the time and icons are displayed.) wherein the plurality of objects corresponds to a plurality of specified applications respectively, ([0055] As discussed above, time display 408 corresponds to a clock application. Additional icons corresponds to notifications such as text messages, calls, and/or emails, which are also shown in Fig. 5B, Fig. 7, Fig. 8, Fig. 10, and Fig. 11. Also, [0060] icon 406 corresponds to the target hit areas to transition to different mode.) and change and display a display state of the at least one a first object among the plurality of objects when information indicating confirmation of an occurrence of a second eventPATENT with respect to the electronic device first object is acquired from the processor. (As shown in Fig. 10, as a user “press and hold to peek” 1004 and “DRAG UP TO NOTIFICATION TARGET” 1006, such as messages, which is confirmation of an occurrence of a second event with respect to the electronic device first object is acquired from the processor, the display “show notification intent” 1008 of the message, which is change and display a display state of the at least one a first object among the plurality objects such as a message among other objects shown in “breathing” 1002.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim by incorporating the teaching of DeVries to display a plurality of objects corresponding to a DeVries further improves upon Lim by incorporating a process to display plurality of objects such as time, notifications, and animations for touch control in the lower power states and display notification when a second event occurs such as touching a screen or a button. As recognized by DeVries, the user may want to respond to a certain urgent message. ([0002]) However, since waking up a sleeping device increases power consumption significantly, by selectively opening a notification in a sleep mode, the unnecessary transition to wake up a sleeping device may be reduced. ([0002]) Therefore, it would be advantageous to incorporate the teaching of DeVries to display a plurality of objects corresponding to a plurality of specified applications respectively in the second designated state, change, and display a display state of a first object among when a second event occurs in order to improve user experience while reducing unnecessary power consumption.
However, Lim in view of DeVries does not teach wherein changing and displaying the display state of the first object among the plurality of objects includes causing the first object to flicker.
SONE teaches wherein changing and displaying the display state of the first object among the plurality of objects includes causing the first object to flicker. ([0041] “The selected icon display data is sent to the display section 13, and is displayed on the color LCD 114 in accordance with the notification setting data (S306)… If "blinking display" is selected, the red icon blinks in a given period.” The blinking of a selected icon among plurality of icons as shown in Fig. 2 and Fig. 6 is interpreted as changing and displaying the display state of the first object among the plurality of objects includes causing the first object to flicker.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of DeVries by incorporating the teaching of SONE to cause the first object among the plurality of objects to flicker. They are all directed toward controlling the icons or notification of the electronic device on the display. SONE further improves upon Lim in view of DeVries by incorporating blinking or flickering a specific icon. As recognized by SONE, some electronic devices such as call receiver with a relatively small display are needed to effectively transmit information to users with a limited display screen size. ([0004]) Designated blinking for a certain icons such as incoming calls or messages corresponding to certain contents is effective to attract user’s attention. Therefore, it would be advantageous to incorporate the teaching of SONE to cause the first object among the plurality of objects to flicker in order to effectively attract the user’s attention.

4, Lim in view of DeVries and further in view of SONE teaches all the limitations of the electronic device of claim 1, as discussed above.
Lim, as modified above, further teaches the first designated state includes a state in which the power management circuit supplies a voltage exceeding a designated voltage to the processor, ([0053] “the processor 170 can activate the inactivated elements if the processor enters the awaking mode.” As the electronic device enters the awaking mode or the first designated state, the inactivated elements are turned on resulting higher voltage than the sleep mode or the second designated state, which is interpreted as supply a voltage exceeding a designated voltage to the processor.) and the first designated scheme includes a scheme configured to display at least one of a home screen or an execution screen of a specific application according to a user input. ([0036] “The display 130 can display a user interface. For example, the display 130 can display an application execution screen, a lockup screen, and a main screen.” [0046] “if a user's manipulation (e.g., touch manipulation or hardware key manipulation) is received in the sleep mode or if an interrupt is received (e.g., by message or call) from an application which is on execution in the background, the processor 170 can enter the awaking mode to perform its corresponding operation.” As the electronic devices enters the awaking mode or the first designated state, the display shows application execution screen of the application such as message or call, which were executed in the background. The display also can display a main screen, which is interpreted as a home screen.)

Regarding claim 5, Regarding claim 4, Lim in view of DeVries and further in view of SONE teaches all the limitations of the electronic device of claim 1, as discussed above. 
Lim, as modified above, further teaches wherein the second designated scheme includes a scheme configured to: display a standby screen on the display, (Fig. 2A, [0056] “FIG. 2A illustrates a user interface displayed in the display 130 in response to generation of the first low-voltage interrupt... the display 130 can display a message 10 to inform entry of the sleep mode.” As shown in Fig. 2A, when the electronic device enters the sleep mode or the second designated state, the display shows the inactive state, which is interpreted as display a standby screen on the display.) 
DeVries teaches to display the plurality of objects on the standby screen. (As shown in Fig. 7, Fig. 8, Fig. 10, and Fig. 11, the display displays the plurality of objects such as time, notification for messages, emails, alarm, and voice mails in the breathing mode, which is associated with a low power mode of the processors.)

	Regarding claims 10, 13, and 14, the claims 10, 13, and 14 are the method claims of the apparatus claims 1, 4, and 5. The claims 10, 13, and 14 do not further teach of Lim in view of DeVries, and further in view of SONE teaches all the limitations of the claims 10, 13, and 14.

Claims 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of DeVries, and further in view of SONE and further in view of Tse (United States Patent Application Publication US 2014/0281607), hereinafter Tse.

Regarding claim 2, Lim in view of DeVries, and further in view of SONE teaches all the limitations of the electronic device of claim 1 as discussed above. 
Lim, as modified above, further teaches a display panel, (“Panel” 462 in Fig. 4) 
DeVries further teaches the object controller is configured to change the display state of the plurality of objects displayed on the display. ([0035] “The display manager 216 may then cause the application processor 104 to write data to the display control registers 212 that describes a desired alteration of the visual content presented by the display 114.” [0036] “The low-power processor 106 then generates additional display data based on the data stored in the display control registers 212… The visual content may include displaying received email or text message alerts, meeting notice alerts, or other content pertaining to the computing device 102 while the device 102 is in a lower power state.” The alteration of the visual content such as received email or text message alerts, meeting notice alerts, or other content pertaining to the computing device 102 is displayed to change the display state of the plurality of objects by the low-power processor, which controls the display of the alteration of the visual content.)
However, Lim does not teach a display driving circuit, the display driving circuit comprises: at least one of a timing controller, an object controller, a power supply circuit, or a clock generation circuit.
Tse teaches a display driving circuit, (“Display controller”) the display driving circuit comprises: at least one of a timing controller, (Pulse generator 213 [0028] “a pulse counter 213 where the control input interface 207 is configured to receive a periodic pulse from the control output interface 205 of the device processor 201.” The periodic pulse for the periodic pulse as a display path for displaying an image in the sleep mode, which is interpreted as a timing controller.) an object controller, (“sleep image display processor” 211 in Fig. 2) or a clock generation circuit, (“RC Oscillator and PLL” 125 in Fig. 1 [0027] “a display system oscillator and phase locked loop (PLL) 125 to supply a timing reference for the display controller 203.” The oscillator and PLL is used for a timing reference. PLL generates clock signals using the oscillator, which is interpreted as a clock generator circuit.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view DeVries, and further in view of SONE by incorporating the teaching of Tse of the display driving circuit comprising a timing controller, an object controller, or a clock generation circuit. They are all directed toward controlling the display of the electronic device in a reduced power mode. Tse further improves upon Lim in view of DeVries, and further in view of SONE by the display driving circuit with various components. As recognized by Tse, when the electronic device enters the sleep mode or reduced power mode, the display are typically deactivated. Then, the user does not notice whether the electronic device is powered on and no provision of even minimal information which may be of interest to the user. ([0007]) By using the display driving circuit with various components, the display can show the information of the electronic device even in the reduced power mode. Therefore, it would be advantageous to incorporate the display driving circuit with various components in order to improve accessibility to the information to the user even in the reduced power mode.

Regarding claim 11, the claim 11 is the method claims of the apparatus claim 2. The claim 11 does not further teach of define the limitation over the limitations recited in the rejected claims above. Therefore, Lim in view of DeVries, and further in view of SONE and further in view of Tse teaches all the limitations of the claim 11.

s 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of DeVries, and further in view of SONE and further in view of Nambi et al. (United States Patent Application Publication US 2014/0082379), hereinafter Nambi.

Regarding claim 3, Lim in view of DeVries, and further in view of SONE teaches all the limitations of the electronic device of claim 1, as discussed above. 
Lim, as modified above, further teaches another power management circuit, (“power management circuit” 123 in Fig. 2. As shown in Fig. 2, there are two power management circuits.) 
However, Lim in view of DeVries, and further in view of SONE does not teach wherein the other power management circuit is configured to supply the display with a second voltage, and wherein the power management circuit is configured to supply the processor with a third voltage.
Nambi teaches wherein the other power management circuit (“Display power management circuit” 110 Fig. 1) is configured to supply the display with a second voltage, ([0011] “Display power management circuit 110 drives a display.” The other power management circuit is interpreted as display power management circuit to drive a display, which is interpreted as supply the display with a second voltage.) and wherein the power management circuit (“System power management circuit” 104 in Fig. 1) is configured to supply the processor with a third voltage. ([0014] “System power management circuit 104 provides power at the voltage levels required by subsystems of electronic device 100 in other subsystems 106.” [0015] “Other subsystems 106 represent…one or more processing subsystems (e.g., CPUs)” System power management, which is different from the display power management circuit or other power management circuit, supply voltage to the subsystem, which includes CPUs.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim in view of DeVries, and further in view of SONE by incorporating the teaching of Nambi of another power management circuit to supply the processor with a voltage. They are all directed toward power management in the battery-powered devices. As recognized by Nambi, a display controller in a battery-powered electronic device is configured to operate from a standardized, fixed input voltage. In order to generate the standardized input voltage, battery-powered electronic devices are often designed with a voltage converter, such as a buck converter, that converts the voltage from a system power management circuit to the standardized voltage for input to the display controller. ([0004]) However, the voltage conversion process has some efficiency losses and for a battery-powered device, these efficiency losses may result in a reduction of battery life per charge for the electronic device. ([0004]) However, by bypassing the system power management circuit, the power from the battery with the display power management circuit can be provided to the other display circuits. Therefore, it would be 

Regarding claim 12, the claim 12 is the method claims of the apparatus claim 3. The claim 12 does not further teach of define the limitation over the limitations recited in the rejected claims above. Therefore, Lim in view of Nambi teaches all the limitations of the claim 12.

Response to Arguments

Applicant's arguments filed 2/23/2021 with respect to “REJECTION UNDER 35 U.S.C. 103” have been fully considered but they are not persuasive. 

Applicant first argues that
To show "control the power management circuit to receive a first voltage lower than a voltage applied to the processor in the first designated state," the Office Action cites to paragraph [0033] of Lim. Office Action, p. 4…
The Office Action relates the awaking mode for the normal state of Lim to the first designated state of Claim 1. Office Action, p. 3. The Office Action also appears to relate the sleeping mode of Lim to the second designated state of Claim 1. The Office Action also relates the first low-voltage interrupt of Lim to the first switching event of Claim 1. Office Action, p. 4.
Lim discloses that "according to an embodiment, if a voltage of the battery is lower than or equal to a first voltage ( e.g., 3.5 V), the power management module 120 can generate a first low-voltage interrupt. The first voltage, for example, can be set to the least voltage for stably driving the electronic device 100." Lim, para. [0033], emphasis added. Lim discloses that a "processor 170 can enter the sleep mode after a specific time ( e.g., 10 seconds) since the first low-voltage interrupt is received from the power management module 120." Lim, para. [0047], emphasis added. Lim further discloses that the "the sleep mode, for example, can mean a state for which the processor 170 does not any operation or is incapable of performing an operation." Lim, para. [0044],
That is, Lim discloses that processor 170 does not perform any operation while in a sleep mode. Since the Office Action relates the sleep mode of Lim to the second designated state of Claim 1, Lim does not teach or suggest electronic device continues to perform certain operations using the first voltage while in the second designated state.
Remarks Page 8-9

Lim does no teach or suggest electronic device continues to perform certain operations using the first voltage while in the second designated state.
As discussed above in the 35 U.S.C. 103 rejection regarding claim 1, Lim teaches entering from the sleep mode to the awaking mode when a specific interrupt is received in the sleep mode. ([0046]) Lim teaches such interrupt as a user’s manipulation (e.g., touch manipulation or hardware key manipulation) received in the sleep mode or an interrupt received (e.g., by message or call) from an application which is on execution in the background. ([0046]) Thus, operations to detect a user’s manipulation, execute the application, such as message and call, in the background, and receive the interrupts from the applications in the background are performed in the sleep mode. Furthermore, such operations are performed in the awaking mode prior to entering the sleep mode. The sleep mode provides lower power than the awaking mode, which is the first voltage. Thus, the operations performed in the sleep mode are continuously performed using the first voltage while in the second designated state.

Applicant’s arguments, see Remarks, filed 2/23/2021 with respect to the rejection of claim 1 under “REJECTION UNDER 35 U.S.C. 103” regarding applicant’s argument that Lim fails to disclose or suggest "after switching to the second designated state, control the power management circuit to receive a first voltage lower than a voltage applied to the processor in the first designated state, wherein the electronic device continues to perform certain operations using the first voltage"  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Lim. 
Lim teaches “if there is no input of an instruction from a user for a specific time, the processor 170 can enter the sleep mode. For another example, the processor 170 can enter the sleep mode if there is an input of a sleep-mode entry instruction from a user.” ([0046])The electronic device enters the sleep mode when there is no input from a user for a specific time or there is an input of a sleep-mode entry instruction from a user before the low-voltage interrupt due to low voltage of the battery. Thus, the electronic device enters the sleep mode then the first voltage, which is the least voltage for stably driving the electronic device. ([0033]) Therefore, Lim teaches to control the power management circuit to receive a first voltage lower than a voltage applied to the processor in the first designated state.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (United States Patent Application Publication US 2020/0245252) teaches method for reducing power consumption of terminal, and terminal by controlling application program with low usage frequency running in the background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/H.K./Examiner, Art Unit 2187                

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187